     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 1 of 13 Page ID #:1




 1    RACHEL E. KAUFMAN (Cal. Bar No. 259353)
      KAUFMAN P.A.
 2    400 NW 26th Street
 3    Miami, FL 33127
      Telephone: (305) 469-5881
 4    rachel@kaufmanpa.com
 5    Attorney for Plaintiff and the Putative Classes
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
       JESANIEL MARRERO, individually              Case No.
11
       and on behalf of all others similarly
12     situated,                                   CLASS ACTION
13
                     Plaintiff,                    DEMAND FOR JURY TRIAL
14
       v.
15

16     P.B.R. MANAGEMENT INC., a
       Delaware corporation, and JON
17
       ROOFEIIM,
18
                     Defendants.
19

20

21
                                  CLASS ACTION COMPLAINT

22                                   Preliminary Statement
23          1. Plaintiff Jesaniel Marrero (“Plaintiff”) brings this action to enforce the
24
      consumer-privacy provisions of the Telephone Consumer Protection Act
25

26    (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to
27

28
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 2 of 13 Page ID #:2




 1 widespread public outrage about the proliferation of automated and prerecorded

 2 telephone calls, which, Congress found, were rightly regarded as in invasion of

 3
      privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).
 4

 5          2. Plaintiff alleges that P.B.R. Management, Inc. (“PBR Management”), at
 6 the direction of Jon Roofeiim (“Roofeiim”) made pre-recorded telemarketing calls

 7
      to Plaintiff and other putative class members without their consent.
 8

 9          3. Notably, Plaintiff has previously sued PBR Management for prior TCPA
10 violations arising from the identical conduct – the making of unsolicited pre-

11
      recorded telemarketing calls – but PBR Management has failed to correct its
12

13 conduct, making its violations in this instance willful and knowing.

14          4. Plaintiff and putative class members never consented to receive these
15
      calls. Because prerecorded voice marketing campaigns generally place calls to
16

17 hundreds of thousands or even millions of potential customers en masse, Plaintiff

18 brings this action on behalf of a proposed nationwide class of other persons who

19
      received illegal robocalls from or on behalf of the Defendants.
20

21          5. A class action is the best means of obtaining redress for the Defendants’
22
      wide-scale illegal telemarketing and is consistent both with the private right of
23
      action afforded by the TCPA and the fairness and efficiency goals of Rule 23 of
24

25 the Federal Rules of Civil Procedure.

26

27
                                               -2-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 3 of 13 Page ID #:3




 1                                           Parties

 2          6. Plaintiff Jesaniel Marrero resides in Pennsylvania.
 3
            7. Defendant P.B.R. Management, Inc. is a corporation with its principal
 4

 5 place of business in California within this District.

 6          8. Defendant Jon Roofeiim is an individual residing in California within this
 7
      District who owns and operates PBR Management.
 8

 9
                                     Jurisdiction & Venue
10

11          9. The Court has federal question subject matter jurisdiction over these

12 TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

13
            10.The Court has personal jurisdiction over the Defendants because they
14

15 engaged in telemarketing conduct from this District.

16          11.Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part
17
      of the events or omissions giving rise to the claim occurred in this District, as the
18

19 automated calls were made from this District.

20

21
                                       TCPA Background

22          12.The TCPA makes it unlawful “to make any call (other than a call made
23
      for emergency purposes or made with the prior express consent of the called party)
24

25 using an automatic telephone dialing system or an artificial or prerecorded voice

26

27
                                                -3-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 4 of 13 Page ID #:4




 1 … to any telephone number assigned to a … cellular telephone service.” See 47

 2 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

 3
      persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.
 4

 5 § 227(b)(3).

 6          13.According to findings by the Federal Communication Commission
 7
      (“FCC”), the agency Congress vested with authority to issue regulations
 8

 9 implementing the TCPA, such calls are prohibited because, as Congress found,

10 automated or prerecorded telephone calls are a greater nuisance and invasion of

11
      privacy than live solicitation calls, and such calls can be costly and inconvenient.
12

13          14.The FCC also recognized that “wireless customers are charged for
14 incoming calls whether they pay in advance or after the minutes are used.” In re

15
      Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG
16

17 Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

18          15.While “prior express consent” is required for all automated and
19
      prerecorded calls, in 2013, the FCC required “prior express written consent” for all
20

21 such telemarketing calls to wireless numbers and residential lines. Specifically, it

22
      ordered that:
23
            [A] consumer’s written consent to receive telemarketing robocalls must
24
            be signed and be sufficient to show that the consumer: (1) received
25          “clear and conspicuous disclosure” of the consequences of providing
            the requested consent, i.e., that the consumer will receive future calls
26

27
                                               -4-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 5 of 13 Page ID #:5




 1          that deliver prerecorded messages by or on behalf of a specific seller;
            and (2) having received this information, agrees unambiguously to
 2          receive such calls at a telephone number the consumer designates.[] In
 3          addition, the written agreement must be obtained “without requiring,
            directly or indirectly, that the agreement be executed as a condition of
 4          purchasing any good or service.[]”
 5
      In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 6

 7 1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

 8          16.“Telemarketing” is defined as “the initiation of a telephone call or
 9
      message for the purpose of encouraging the purchase or rental of, or investment in,
10

11 property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

12 64.1200(f)(12).

13
            17.When Congress enacted the TCPA in 1991, it found that telemarketers
14

15 called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

16          18.By 2003, telemarketers were calling 104 million Americans every day,
17
      abetted by the proliferation of new and more powerful autodialing technology. In
18

19 re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶

20
      2, 8 (2003).
21
            19.Unfortunately, the problems Congress identified when it enacted the
22

23 TCPA have grown only worse in recent years.

24
            20.“Robocalls and telemarketing calls are currently the number one source
25
      of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July
26

27
                                              -5-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 6 of 13 Page ID #:6




 1 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

 2 (statement of FCC chairman).

 3
            21.“The FTC receives more complaints about unwanted calls than all other
 4

 5 complaints combined.” Staff of the Federal Trade Commission’s Bureau of

 6 Consumer Protection, In re Rules and Regulations Implementing the Telephone

 7
      Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket
 8

 9 No. 02-278, at 2 (2016),

10 https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-

11
      ftc-bureau-consumer-protection-federal-communications-commission-
12

13 rulesregulations/160616robocallscomment.pdf.

14          22.Even more recently, a technology provider combating robocalls warned
15
      that nearly half of all calls to cell phones in 2019 will be fraudulent. Press Release,
16

17 First Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept.

18 12, 2018), https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-

19
      traffic-will-be-scam-calls-by-2019-300711028.html/.
20

21          23.Additionally, the TCPA outlaws unsolicited telemarketing (robocalls or
22
      otherwise) to phone numbers on the National Do Not Call Registry. 47 U.S.C. §
23
      227(c); 47 C.F.R. § 64.1200(c)(2).
24

25          24.Encouraging people to hold telemarketers accountable on behalf of their
26

27
                                                -6-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 7 of 13 Page ID #:7




 1 fellow Americans, the TCPA provides a private cause of action to persons who

 2 receive such calls. 47 U.S.C. § 227(c)(5).

 3
                                    Factual Allegations
 4

 5          25.PBR Management is a closely held company run in all respects by
 6 Roofeiim.

 7
            26.PBR Management offers marketing services, with a focus on internet
 8

 9 based presence.

10          27.In order to sell these services, at Roofeiim’s direction, PBR Management
11
      relies on telemarketing.
12

13          28.One of the telemarketing strategies used by Defendants involves the use
14 of automated dialers and prerecorded messages to solicit potential customers to use

15
      PBR Management’s services.
16

17          29.While such automated technology may save time and money for PBR
18 Management’s telemarketing efforts, it violates the privacy rights of the Plaintiff

19
      and putative classes.
20

21 Calls to Plaintiff Marrero

22
            30.Plaintiff Marrero is a “person” as defined by 47 U.S.C. § 153(39).
23
            31.Mr. Marrero’s telephone number, (484) 213-XXXX, is registered to a
24

25 cellular telephone service.

26

27
                                             -7-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 8 of 13 Page ID #:8




 1          32.On May 28, 2020, PBR Management called Mr. Marrero on his cellular

 2 telephone with a pre-recorded message promoting its marketing services.

 3
            33.The pre-recorded messages also provided instructions regarding how to
 4

 5 be connected to a live agent and/or be added to a do not call list.

 6          34.Mr. Marrero’s cellular telephone was registered on the National Do Not
 7
      Call Registry on October 2, 2018.
 8

 9          35.Mr. Marrero’s cellular telephone is his personal number used for housing
10 purposes.

11
            36.The purpose of the calls was to sell PBR Management’s services to Mr.
12

13 Marrero in exchange for a fee.

14          37.The use of a pre-recorded message is evidence that the calls were part of
15
      a campaign that made numerous phone calls in a short period of time.
16

17          38.Defendants’ calls invaded Plaintiff’s privacy and intruded upon his right
18 to seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life

19
      and wasting his time.
20

21          39. Defendants’ calls intruded upon and occupied the capacity of Plaintiff’s
22
      cellular phone and depleted the battery of Plaintiff’s cellular phone. The calls
23
      temporarily seized and trespassed upon Plaintiff’s use of his cellular phone, and
24

25 caused him to divert attention away from other activities to address the calls.

26

27
                                               -8-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 9 of 13 Page ID #:9




 1          40.Plaintiff did not consent to receive Defendants’ calls prior to the receipt

 2 of the unsolicited conduct. To the contrary, Plaintiff has previously sued PBR

 3
      Management for precisely the same type of unsolicited prerecorded telemarketing
 4

 5 calls.

 6                                 Class Action Allegations
 7
            41.As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of
 8

 9 Civil Procedure, Plaintiff brings this action on behalf of classes of all other persons

10 or entities similarly situated throughout the United States.

11
            42.The Class of persons Plaintiff proposes to represent is tentatively defined
12

13 as:

14                Robocall Class: All persons within the United States to whom:
15                (a) Defendants and/or a third party acting on their behalf, made
                  one or more non-emergency telephone calls; (b) to their cellular
16                or residential landline telephone number; (c) using an artificial or
17                prerecorded voice; and (d) at any time in the period that begins
                  four years before the date of the filing of this Complaint to trial.
18

19          43.Excluded from the Class are counsel, the Defendants, and any entities in
20
      which the Defendants have a controlling interest, the Defendants’ agents and
21
      employees, any judge to whom this action is assigned, and any member of such
22

23 judge’s staff and immediate family.

24
            44.The Class as defined above is identifiable through phone records and
25
      phone number databases.
26

27
                                               -9-
28 Class Action Complaint
   Case No.
 Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 10 of 13 Page ID #:10




 1         45.The potential Class’s members number at least in the thousands.

 2 Individual joinder of these persons is impracticable.

 3
           46.Plaintiff Marrero is a member of the class.
 4

 5         47.There are questions of law and fact common to Plaintiff and to the
 6 proposed Class, including but not limited to the following:

 7
                  a. Whether Defendants violated the TCPA by using automated calls
 8

 9 to contact putative class members cellular telephones;

10                b. Whether Defendants placed calls without obtaining the recipients’
11
     prior express invitation or permission for the call;
12

13                c. Whether the Plaintiff and the class members are entitled to
14 statutory damages because of Defendants’ actions.

15
           48.Plaintiff’s claims are typical of the claims of class members.
16

17         49.Plaintiff is an adequate representative of the Class because his interests
18 do not conflict with the interests of the Class, he will fairly and adequately protect

19
     the interests of the Class, and counsel skilled and experienced in class actions,
20

21 including TCPA class actions, represents him.

22
           50.Common questions of law and fact predominate over questions affecting
23
     only individual class members, and a class action is the superior method for fair
24

25 and efficient adjudication of the controversy. The only individual question

26

27
                                              -10-
28 Class Action Complaint
   Case No.
 Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 11 of 13 Page ID #:11




 1 concerns identification of class members, which will be ascertainable from records

 2 maintained by Defendants and/or their agents.

 3
           51.The likelihood that individual members of the class will prosecute
 4

 5 separate actions is remote due to the time and expense necessary to prosecute an

 6 individual case.

 7
           52.Plaintiff is not aware of any litigation concerning this controversy already
 8

 9 commenced by others who meet the criteria for the entire Class’s membership

10 described above.

11
                                      LEGAL CLAIMS
12

13                                 First Claim for Relief
                   Violation of the TCPA’s Automated Call provisions
14

15         53.Plaintiff incorporates the allegations from all previous paragraphs as if
16 fully set forth herein.

17
           54.Defendants’ calls were made without the prior express consent, or the
18

19 prior express written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47

20
     C.F.R. § 64.1200(f)(8).
21
           55.The Defendants violated the TCPA by (a) using a prerecorded voice to
22

23 make calls to cellular and residential landline telephone numbers without the

24
     required consent, or (b) by the fact that others made those calls on its behalf. See
25
     47 U.S.C. § 227(b).
26

27
                                              -11-
28 Class Action Complaint
   Case No.
 Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 12 of 13 Page ID #:12




 1         56.The Defendants’ violations were willful and/or knowing.

 2         57.The TCPA also authorizes injunctive relief, and Plaintiff seeks injunctive
 3
     relief prohibiting Defendants from calling telephone numbers using an automatic
 4

 5 telephone dialing system or a pre-recorded voice, absent an emergency

 6 circumstance.

 7
                                        Relief Sought
 8

 9         WHEREFORE, for himself and all class members, Plaintiff requests the
10 following relief:

11
           A.     Injunctive relief prohibiting Defendants from calling telephone
12

13 numbers using an automatic telephone dialing system or a pre-recorded voice,

14 absent an emergency circumstance;

15
           B.     Because of Defendants’ violations of the TCPA, Plaintiff seeks for
16

17 himself and the other putative Class members $500 in statutory damages per

18 violation or—where such regulations were willfully or knowingly violated—up to

19
     $1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).
20

21         C.     An order certifying this action to be a proper class action under
22
     Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court
23
     deems appropriate, finding that Plaintiff is proper representative of the Class, and
24

25

26

27
                                              -12-
28 Class Action Complaint
   Case No.
 Case 2:20-cv-07112-DMG-AGR Document 1 Filed 08/07/20 Page 13 of 13 Page ID #:13




 1 appointing the lawyers and law firms representing Plaintiff as counsel for the

 2 Class;

 3
            D.    Such other relief as the Court deems just and proper.
 4

 5          Plaintiff requests a jury trial as to all claims of the complaint so triable.
 6

 7
            Dated: August 7, 2020           Respectfully submitted,
 8

 9                                          Jesaniel Marrero, individually and on
                                            behalf of those similarly situated individuals
10

11                                          By: /s/ Rachel E. Kaufman
                                            Rachel E. Kaufman, Esq.
12                                          rachel@kaufmanpa.com
13                                          KAUFMAN P.A.
                                            400 NW 26th Street
14                                          Miami, FL 33127
15                                          Telephone: (305) 469-5881
16                                          Attorney for Plaintiff and all others similarly
17                                          situated
18

19

20

21

22

23

24

25

26

27
                                              -13-
28 Class Action Complaint
   Case No.
